1. The inquisition ought to be super visum corporis. This appears inBritton de coroners and the statute de officio coronatoris. 4 Ed., 1 St., p. 13, and F. Coronae, 107; 21 E., 4, 70; 2 R., 3, 2. Therefore, if a man be drowned and his body cannot be found, the coroner cannot inquire, but the justices of the peace ought to do so. Here it appears that it was notsuper visum, for it is inquisitio capta apud D. super corpus I. S. mortisjacentis apud L. If it was in one town, a view could not be had of it inanother.
2. The inquisition is per sacramentum duodecim proborum et legaliumhominum com. praed. And this is bad, for the inquisition ought to be by men of the same vill, before the coroners, or four of them, and four of the next vill.
3. Sagitavit et tormentum, and killed him, etc., *it ought to besagitavit in tormento.
Adjournatur and a day was given to the attorney to maintain the inquisition. Poph., 209; Noy, 87; Bendl., 202. *Page 754